Case: 20-60014     Document: 00515833371         Page: 1     Date Filed: 04/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-60014                        April 22, 2021
                                Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk
   Mayra Jackeline Machado,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 073-900-867


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Mayra Jackeline Machado, a native and citizen of El Salvador,
   petitions for review of the order of the Board of Immigration Appeals (BIA)
   denying her request for deferral of removal under the United Nations
   Convention Against Torture (CAT). In addition to addressing the merits of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60014      Document: 00515833371           Page: 2    Date Filed: 04/22/2021




                                     No. 20-60014


   Machado’s claims for relief, the Government moves to dismiss the petition
   for lack of jurisdiction. We grant the motion, and dismiss the petition, insofar
   as Machado challenges the BIA’s discretionary decision not to assign her
   appeal of the immigration judge’s denial of CAT relief to a three-member
   panel. See Cantu-Delgadillo v. Holder, 584 F.3d 682, 691 (5th Cir. 2009). In
   all other respects, we deny the motion to dismiss. See Nasrallah v. Barr,
   140 S. Ct. 1683, 1688 (2020).
          To obtain CAT relief, Machado must show that if removed to
   El Salvador, it is more likely than not that she will be tortured by, or with the
   acquiescence of, government officials acting under color of law. See 8 C.F.R
   § 208.16(c)(2); Chen v. Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006). With
   respect, at least, to the BIA’s determination that she had not shown the
   requisite government acquiescence, Machado fails to show that “the
   evidence not only supports [a contrary] conclusion, but compels it.” I.N.S.
   v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); see Gomez-Palacios v. Holder,
   560 F.3d 354, 358 (5th Cir. 2009). The Board chose between two reasonable
   constructions of the evidence, and its conclusion that the Salvadoran
   government, notwithstanding the efficacy of its efforts, has neither
   acquiesced to nor turned a blind eye to gang violence and sexual violence
   against women is supported by substantial evidence. See Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir. 2005); Ontunez-Tursios v. Ashcroft, 303 F.3d 341,
   354 (5th Cir. 2002); 8 C.F.R. § 208.18(a)(7). Accordingly, we conclude that
   the BIA’s denial of CAT relief was substantially reasonable. See Zhang, 432
   F.3d at 344. Because our resolution of this issue does not turn on Machado’s
   credibility, we do not reach her challenge to the immigration judge’s adverse
   credibility finding.
          Machado’s due process arguments are likewise unavailing.              See
   Santos-Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). Even if she could
   show a due process violation—which she does not—Machado makes no



                                          2
Case: 20-60014     Document: 00515833371           Page: 3   Date Filed: 04/22/2021




                                    No. 20-60014


   showing that she was prejudiced, let alone substantially so, by any of the
   complained-of actions of the immigration judge, the warden of her detention
   facility, or federal immigration officials. See Arteaga-Ramirez v. Barr, 954
   F.3d 812, 813 (5th Cir. 2020).
          The motion to dismiss the petition for review is GRANTED IN
   PART and DENIED IN PART, and the petition is DISMISSED IN
   PART for lack of jurisdiction.       The petition for review is otherwise
   DENIED.




                                         3